DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-12 and 15-18 of U.S. Patent No. 10945042. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
	Claim 1 of the instant application corresponds to claim 1 of the Patent. 
Claim 2 of the instant application corresponds to claim 2 of the Patent. 
Claim 3 of the instant application corresponds to claim 3 of the Patent. 
Claim 4 of the instant application corresponds to claim 5 of the Patent. 
Claim 5 of the instant application corresponds to claim 6 of the Patent. 
Claim 8 of the instant application corresponds to claim 7 of the Patent. 
Claim 9 of the instant application corresponds to claim 8 of the Patent. 

Claim 11 of the instant application corresponds to claim 11 of the Patent. 
Claim 12 of the instant application corresponds to claim 12 of the Patent. 
Claim 15 of the instant application corresponds to claim 15 of the Patent. 
Claim 16 of the instant application corresponds to claim 16 of the Patent. 
Claim 17 of the instant application corresponds to claim 17 of the Patent. 
Claim 18 of the instant application corresponds to claim 18 of the Patent. 

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Arts: 
Shen et al (US 2021/0117691) teach see paragraph 40, identify one or more ojbes characteristic and type of the object (e.g. see paragraph 40)
Kumar (US 10,958,955 teaches object recognition automatically used to identify one or more living being, human face, object types, particular objects in a video (e.g. see column 2, line 31-column 3, line 3). 
Also see the record in 16/195, 458.

The prior arts do not teaching or suggest the condition set forth in the claimed invention for identify the human visual object as a category. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484